Citation Nr: 0831786	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-25 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the dorsal spine, including as secondary to 
service-connected arthritis of the lumbar spine with chronic 
lumbar sprain.  

2.  Entitlement to an effective date earlier than April 7, 
2005, for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD) (previously diagnosed as 
schizophrenia, undifferentiated type with paranoid features).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, in December 2005, July 2006 and November 2006.  

The December 2005 rating decision denied the claim for 
entitlement to service connection for DDD of the dorsal 
spine.  Both the July 2006 and November 2006 rating decisions 
granted a 100 percent evaluation for service-connected PTSD 
and assigned an effective date of April 7, 2005.  It appears 
that the November 2006 rating decision contains a slight 
amendment to the July 2006 rating decision.  

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in June 2008.  A transcript of 
the hearing is of record.  The veteran submitted additional 
evidence directly to the Board at the time of his hearing, 
which was accompanied by a waiver of RO consideration.  The 
evidence will therefore be considered in this decision. 38 
C.F.R. § 20.1304 (2007).

A July 2006 letter from T.T. Moss, who is a licensed clinical 
social worker and who provides treatment to the veteran 
related to his service-connected PTSD, contains several 
statements that can be construed as informal claims.  More 
specifically, the letter appears to be alleging clear and 
unmistakable error (CUE) and to be seeking entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU), 
bilateral tinnitus, hearing loss, and a prostate condition.  
He also asserts that the veteran should have been considered 
for an extraschedular evaluation.  In a June 2008 statement, 
the veteran's representative raises the issue of entitlement 
to service connection for skin cancer as secondary to Agent 
Orange exposure.  As review of the claims folder does not 
reveal that the RO has addressed these issues, they are 
REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

The veteran testified that he has been receiving treatment at 
the VA Medical Center (VAMC) in Tampa, Florida, since 1999.  
See June 2008 hearing transcript.  Review of the claims 
folder reveals that treatment records from this facility were 
requested by the RO on several occasions.  The records 
associated with the claims folder from the Tampa VAMC are 
dated as early as November 2002.  On remand, the RO/AMC 
should request the veteran's records dated from January 1999 
to November 2002.  Any recent treatment records from this 
facility should also be obtained.  Also, the RO/AMC should 
request copies of the veteran's hospitalization reports from 
the Puerto Rico VAMC dated from November 1985 to December 
1985, and in February 1987.

The veteran also testified that he has been in receipt of 
benefits from the Social Security Administration (SSA) for 
his back and PTSD since 1976.  See id.  The medical and legal 
documents pertaining to this award have not been associated 
with the claims folder.  The possibility that SSA records 
could contain evidence relevant to the claim cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  The claim, 
therefore, must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2007).  

On remand, the veteran should be notified about the 
information and evidence required to substantiate a claim for 
service connection for degenerative disc disease of the 
dorsal spine on a secondary basis.  He should also be 
afforded a VA examination in order to obtain a medical 
opinion as to this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate 
the claim for service connection for 
degenerative disc disease of the dorsal 
spine, as secondary to service-connected 
arthritis of the lumbar spine with 
chronic lumbar sprain; (2) the 
information and evidence the veteran must 
provide; (3) the information and evidence 
VA will seek to obtain for him.

2.  Obtain the veteran's treatment 
records from the Tampa VAMC dated from 
January 1999 to November 2002, and from 
May 2008 forward.  

3.  Obtain the veteran's hospitalization 
reports from the Puerto Rico VAMC dated 
from November 1985 to December 1985, and 
from February 2, 1987 to February 24, 
1987.

4.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

5.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner are to 
be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current disability of the 
dorsal spine.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current disability of the dorsal 
spine had its onset during active service 
or is related to any in-service disease 
or injury?

The examiner should also state whether it 
at least as likely as not that any 
current disability of the dorsal spine 
was (a) caused by or (b) aggravated by 
the veteran's service-connected arthritis 
of the lumbar spine with chronic lumbar 
sprain.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

